By the Court,
Whitman, J.:
Defendant was convicted of an assault with a deadly weapon with intent to inflict upon the person of one William D. Knox a bodily injury, committed by striking said Knox on the head with a heavy pistol.
It is sought to reverse the judgment upon several grounds. First, of insufficiency of the evidence. There was some evidence tending to prove the allegations of the indictment. Such being the case, the verdict cannot be disturbed by this Court.
The second ground urged is, that the charge of the Court is not law, is ambiguous, and misled the jury. No specific error is suggested, and upon review of the entire charge none appears, so it cannot be said that the jury could have been misled.
The third ground of error is, the refusal to give certain instructions asked by defendant, as follows: “ Evidence of good character is proper in all criminal cases, and in doubtful cases frequently becomes material, and is sufficient to turn the scale in favor of the accused; and should the jury in this case be in doubt as to the facts or guilt of the defendant as charged, you may give evidence of previous good character such weight as will turn the scale in his favor, and find the defendant not guilty.-”
*1122d. “ The intention of the accused at the time of beating Knox as charged in the indictment is the principal fact in the case, and upon which the defendant’s guilt as charged depends. It is the duty of the State to establish by such positive evidence the intention of the accused at the time of the beating charged, as to leave nothing to be inferred from the other facts in the case, with regard to the defendant’s intention to do Knox a bodily injury at the time of the assault charged; and if in your judgment the State has failed to give such independent and positive evidence of intention, you will acquit the defendant as charged in the indictment.”
3d. “ If the State has not established by proof, independent of the other facts in the case, that McGinnis at the time of the assault charged intended bodily injury to Knox, you are bound by your oaths to acquit him of such intention.”
The first of these instructions is stated in language altogether too broad. (Stephens v. People, 4 Parker’s C. C. 396; Coats v. People, Ibid, 662.) The second instruction states, or attempts to state, a proposition which it is somewhat difficult to understand. How can an intention be proven save as a deduction from declarations or acts ? Of the two, the latter is the safer foundation for the deduction. The deduction should be natural, and so logical; but there can be no express positive proof of an intention other than as suggested. In this case the jury, by their verdict, found that the defendant was guilty as charged. To warrant that finding under the proof, they must first have found the fact of the striking of Knox upon the head by defendant with a heavy pistol. Second, that Knox was thereby injured. As has been said, there was evidence tending to establish these facts ; such being found, the only natural or legal deduction as to the intention of defendant therefrom was, that he intended to do what he did do; and such became conclusive when he offered no excuse or palliation of the act done. The jury were authorized to make this deduction from the facts, and so the intention was proved, and it would have been gross error for the Court to have given the instructions asked. The third instruction falls within the same rule.
The judgment of the District Court is affirmed.
Lewis, 0. J., did not participate in the foregoing decision.